COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00195-CV


FORT WORTH PROFESSIONAL                                             APPELLANT
FIREFIGHTERS ASSOCIATION

                                         V.

CITY OF FORT WORTH, TEXAS                                             APPELLEE


                                     ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 48-270181-14

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered Appellant’s motion to dismiss this appeal, Appellee’s

response to it, Appellant’s reply to Appellee’s response, and Appellee’s surreply.

No cross-petition for permissive appeal is pending before this court. See Tex. R.

App. P. 28.3(f). It is therefore the court’s opinion that the motion to dismiss


      1
       See Tex. R. App. P. 47.4.
should be granted, and we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1),

43.2(f).

       Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: WALKER, GARDNER, and MCCOY, JJ.

DELIVERED: August 26, 2014




                                      2